
	

113 S2220 IS: To provide protections for certain sports medicine professionals who provide certain medical services in a secondary State.
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2220
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Thune (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide protections for certain sports medicine professionals who provide certain medical
			 services in a secondary State.
	
	
		
			1.
			Protections for covered sports medicine professionals
			
				(a)
				In general
				If a covered sports medicine professional provides covered medical services to an athlete, an
			 athletic team, or a staff member of an athlete or athletic team in a
			 secondary State, such services shall be deemed to have been provided in
			 the primary State for the following purposes:
				
					(1)
					Determining the medical professional liability insurance of that professional.
				
					(2)
					Determining the civil and criminal malpractice liability of that professional.
				
			2.
			Definitions
			In this Act the following definitions apply:
			
				(1)
				Athlete
				The term athlete means an individual —
				
					(A)
					competing in a sporting event sponsored or sanctioned by a national governing body; or
				
					(B)
					for whom an institution of higher education provides a covered sports medicine professional.
				
				(2)
				Athletic team
				The term athletic team means a sports team—
				
					(A)
					composed of individuals who are paid to participate on the team;
				
					(B)
					composed of individuals who are competing in a sporting event sponsored or sanctioned by a national
			 governing body; or
				
					(C)
					for which an institution of higher education provides a covered sports medicine professional.
				
				(3)
				Covered medical services
				The term covered medical services means general medical care, emergency medical care, or athletic training services. Such term does
			 not include care provided by a covered sports medicine professional—
				
					(A)
					at a health care facility; or
				
					(B)
					while a health care provider legally authorized to practice in the secondary State is transporting
			 the injured individual to a health care facility.
				
				(4)
				 Covered sports medicine professional
				The term covered sports medicine professional means a physician or athletic trainer who—
				
					(A)
					is legally authorized to practice in the primary State;
				
					(B)
					provides covered medical services, pursuant to a written agreement with an athletic team, national
			 governing body, or institution of higher education, to an individual who
			 is a member or staff of the athletic team; and
				
					(C)
					prior to providing the covered medical services described in subparagraph (B), has disclosed the
			 nature and extent of such services to the entity that provides the
			 physician or athletic trainer with medical professional liability
			 insurance in the primary State.
				
				(5)
				Health care facility
				The term health care facility means a facility in which medical care, diagnosis, or treatment is provided on an inpatient or
			 outpatient basis. Such term does not include facilities at an arena or
			 stadium or temporary facilities existing for events where athletic teams
			 are competing.
			
				(6)
				Institution of higher education
				The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
			
				(7)
				National governing body
				The term national governing body has the meaning given such term in section 220501 of title 36, United States Code.
			
				(8)
				Primary State
				The term primary State means the State in which the covered sports medicine professional is legally authorized to
			 practice.
			
				(9)
				Secondary State
				The term secondary State means any State in which the covered sports medicine professional is not legally authorized to
			 practice.
			
				(10)
				State
				The term State means each of the several States, the District of Columbia, and each commonwealth, territory, or
			 possession of the United States.
			
